                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

ETTA FANNING,                                §
                                             §
                Plaintiff,                   §
                                             §
VS.                                          §       Civil Action No. 5:18-cv-0803-XR
                                             §
CITY OF SHAVANO PARK, TEXAS,                 §
                                             §
            Defendant.                       §
__________________________________           §

                     PLAINTIFF’S UNOPPOSED MOTION FOR LEAVE
                      TO ACCEPT CERTAIN EXHIBITS SUBMITTED
                      AFTER THE DEADLINE OF NOVEMBER 4, 2019

         Plaintiff respectfully requests that the Court accept certain exhibits to her Motion for

Summary Judgment [Doc. 31] (filed 11/04/19). After conferring with the Court, the exhibits are

attached to this motion, which is submitted the day after the deadline for the Motion for

Summary Judgment. Counsel for Defendant City of Shavano Park is unopposed to this request.

         Plaintiff’s counsel attempted to file the exhibits with the Motion for Summary Judgment

shortly before midnight on November 4, 2019, but encountered errors when attempting to upload

the exhibits in the CM/ECF filing system. The CM/ECF system did not give a reason for the

failure to submit the documents. After receiving the error message, Counsel attempted to cure

any issues by clearing cookies from his browser’s cache and, when that failed, attempted to log

out and use a different browser. Counsel had not anticipated this, since the largest exhibits were

merely PDF files of deposition transcripts and transcript excerpts.

         With the deadline approaching at midnight, Counsel decided to file the motion without

the exhibits and request leave from the Court to file the exhibits the following day (November 5,

2019).
         In retrospect, Counsel continued working too close to the deadline as he was attempting

to include all the necessary factual material drawn from discovery in this case. He did not

anticipate the error in attaching the accompanying exhibits, potentially a result of containing too

large of file sizes. This was an honest and inadvertent mistake/oversight on counsel’s part.

Plaintiff respectfully requests that the Court accept the filings.

         Omitted Exhibits. Plaintiff moves that the Court grant leave to file the material attached

to this motion for leave, which includes an Index of Exhibits, adding the following material:

         Exhibit 1 – Etta Fanning Deposition Excerpts

         Exhibit 2 – Voicemail Transcription of HOA President Adam Holzhauer to Bill Hill
         Regarding Banner Signs (Audio file submitted by flash-drive)

         Exhibit 3 – City Ordinance Violation Reports from M. Kerr and R. Lacy

         Exhibit 4 – July 27, 2018, text conversation between Etta Fanning and Bill Hill

         Exhibit 5 – Bill Hill Deposition Excerpts

         Exhibit 6 – July 27, 2018, email from Daniel Santee to Jerad Najvar

         Exhibit 7 – Defendant Shavano Park’s Answers to Plaintiff’s First Set of Interrogatories

         Exhibit 8 – The Sign Code, Ord. No. O-2016-010

         Exhibit 9 – City Policy No. 11

                                            CONCLUSION

         Plaintiff respectfully requests that this Court grant leave and accept the above-referenced

materials as exhibits to her Motion for Summary Judgment.




                                                   2
Plfs’ mtn for leave to file exhibits
         Respectfully submitted,

                                              /s/ Jerad Najvar_____________
                                              Jerad Wayne Najvar
                                              Texas Bar No. 24068079
                                              NAJVAR LAW FIRM, PLLC
                                              2180 North Loop West, Suite 255
                                              Houston, TX 77018
                                              281.404.4696 phone
                                              281.582.4138 fax
                                              jerad@najvarlaw.com
                                              Lead Counsel for Plaintiff



                                       CERTIFICATE OF SERVICE

        The undersigned counsel hereby certifies that on November 5, 2019, the foregoing
document, and any accompanying exhibits and proposed order, was served by CM/ECF as
follows:

Charles S. Frigerio
Law Offices of Charles S. Frigerio
111 Soledad Street, Suite 840
San Antonio, Texas 78205

                                              /s/ Jerad Najvar
                                              Jerad Najvar




                                                 3
Plfs’ mtn for leave to file exhibits
